NOS. 12-21-00129-CR
                                           12-21-00130-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

KENNETH WYLIE,                                         §       APPEAL FROM THE 4TH
APPELLANT

V.                                                     §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §       RUSK COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       On August 11, 2021, Kenneth Wylie, acting pro se, filed a notice of appeal to challenge
“the trial court’s entry of void nunc pro tunc judgment” in trial court cause numbers CR90-001
and CR90-002. However, a case search of the Sixth Court of Appeal’s website reflects that
appeals from those two trial court cause numbers are already pending in that appellate court,
having been filed on August 5. 1 See Goodman v. State, No. 07-07-00502-CR, 2008 WL 315710,
at *1 (Tex. App.—Amarillo Feb. 5, 2008, no pet.) (mem. op., not designated for publication)
(taking judicial notice that appeal was currently pending in another appellate court and
dismissing appeal for want of jurisdiction); see also TEX. GOV’T CODE ANN. § 22.201(g), (m)
(West Supp. 2020) (both this Court’s district and that of the Sixth Court includes Rusk County).
The notice of appeal reflects that Appellant is raising issues regarding the nunc pro tunc ruling in
the Sixth Court.




       1
           The appeals in the Sixth Court are assigned cause numbers 06-21-0083-CR and 06-21-00084-CR.
         Because Appellant already has appeals pending in another court, we lack jurisdiction
over his appeals. 2 See Capehart v. State, 257 S.W.3d 814, 815 (Tex. App.—Texarkana 2008, no
pet.) (dismissing criminal appeal for want of jurisdiction; appellant had already appealed to
another appellate court and could not invoke Sixth Court’s jurisdiction by filing a later notice of
appeal directed to the Sixth Court); see also Caler v. State, No. 12-08-00266-CR, 2009 WL
1314176, at *1 (Tex. App.—Tyler May 13, 2009, no pet.) (same). Accordingly, these appeals
are dismissed for want of jurisdiction.
Opinion delivered August 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)




         2
           Were this an appeal in which notices were filed by two or more parties from a single judgment or order
designating different appellate courts with jurisdiction of the appeal because the county in which the trial court sits
is assigned to more than one appellate district, the appeals must be consolidated in one of the appellate courts. TEX.
R. JUD. ADMIN. 15.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app. (West 2013).


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          AUGUST 18, 2021


                                        NO. 12-21-00129-CR


                                       KENNETH WYLIE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 4th District Court
                          of Rusk County, Texas (Tr.Ct.No. CR90-001)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed for want of
jurisdiction.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          AUGUST 18, 2021


                                        NO. 12-21-00130-CR


                                       KENNETH WYLIE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 4th District Court
                          of Rusk County, Texas (Tr.Ct.No. CR90-002)


                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed for want of
jurisdiction.

                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.